DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Chinese Patent Publication 2007374087U).
	Re claim 1, Li discloses a bracket assembly extending along a portion of a side of a window extending into a door of a vehicle to absorb vibrations created by the window, said bracket assembly comprising a U-shaped bracket (1-1) fabricated from a rigid material, said U-shaped bracket including a base and a wall extending upwardly and away from said base on either side of said base to create a channel, each of said walls defining an upper edge; and a flexible extension fixedly secured to and extending out from said upper edge of each of said walls out to a distal edge (the parts do not move relative to each other and are thus fixedly secured together), whereby said flexible extensions engage the portion of the side window extending into the door to dampen vibrations of the window (see the annotated figure below).

    PNG
    media_image1.png
    614
    587
    media_image1.png
    Greyscale

	Re claim 2, each of said flexible extensions being folded over such that said distal ends extend into said channel (as shown in the annotated figure above).
	Re claim 3, each of said flexible extensions includes a living hinge extending along and disposed adjacent each of said upper edges of said walls to define a compression and load deflection in said flexible extensions when said flexible extensions are bent into said U-shaped bracket (see the annotated figure above).
	Re claim 4, each of said flexible extensions includes a longitudinal relief complementing said living hinge to assist in the bending of said flexible extensions into said U-shaped bracket (see the annotated figure above).
	Re claim 5, said channel defines a width such that each of said flexible extensions and the side of the window are received therein (see the annotated figure above).
	Re claim 6, at least one bracket foot (3-2) extends out from said U-shaped bracket away from one of said walls to secure said bracket assembly to the door of the vehicle.
	Re claim 7, said at least one bracket foot includes a mounting face (the face opposite the nut 3-5) at an end thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Chinese Patent Publication 2007374087U) in view of Dong (Chinese Patent Publication 205736831U).
	Li discloses all the limitations of the claims, as applied above, and additionally said at least one bracket foot including support extensions extending about a portion of said U-shaped bracket to further support said bracket assembly (see the annotated figure below), the U-shaped bracket including a flared end (at B in figure 3) to facilitate receiving the window in the U-shaped bracket.

    PNG
    media_image2.png
    391
    495
    media_image2.png
    Greyscale

	Li does not disclose said at least one bracket foot including a coating covering said mounting face to dampen vibrations between said bracket assembly and the door of the vehicle.
	Dong teaches a coating (glue) covering a mounting face of a bumper to dampen vibrations between said bracket assembly and the door of the vehicle (see the Preferred Embodiment section of the machine translation in paragraph 4).
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a bracket assembly, such as that disclosed by Li, to have the at least one bracket foot include a coating covering said mounting face to dampen vibrations between said bracket assembly and the door of the vehicle, as taught by Dong, in order to keep the passenger compartment quiet for the comfort of the vehicle occupant (see the machine translation of Dong, paragraph 4 of the Preferred Embodiment section of the publication) . 

Response to Arguments
Applicant's arguments filed 5/27/2022 have been fully considered but they are not persuasive.  
	Applicant argues the language added to claim 1 overcomes the rejection of claims 1-7 under 35 U.S.C. 102(a)(1) as being anticipated by Li et al.  The examiner respectfully disagrees.  Applicant argues that the invention of the prior art is not constructed as a unitary structure as the device of the current invention is.  The examiner agrees with this assertion, but disagrees that the limitations added to claim 1 are claiming a unitary structure.  All the added language seems to require is that the flexible extension is fixedly secured to and extending out from the upper edge of each of the walls.  It is the examiner’s position that the structure of Li identified in the figures above meet this limitation as the flexible extensions are secured to the upper edges of each of the walls and are not intended to move relative thereto.  Accordingly, the structure of Li anticipates the claim limitations.  While applicant has pointed out some structural differences between applicant’s invention and the device of Li, the claim language is not narrow enough to exclude the device of Li.
	With regard to claims 8-10 being rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Chinese Patent Publication 2007374087U) in view of Dong (Chinese Patent Publication 205736831U), applicant argues that the glue of the Dong reference would not be able to damp the vibrations of a window that is designed to move up and down in the guide rail and one of ordinary skill in the art would not consider using such a material between moving parts.  However, the examiner respectfully submits that applicant has misunderstood the proposed rejection.  The examiner is not suggesting that the glue of Dong in any manner be used between the glass and the guide rail.  Instead, the examiner is suggesting the glue would be used between the bracket and the door of the vehicle which is what the claim language requires. 

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
November 5, 2022